Citation Nr: 1708597	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  16-52 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty as a U.S. Navy gunner's mate from April 1944 to May 1946 and in the U.S. Air Force from August 1947 to June 1948.  He participated in many opposed amphibious assaults in the Asia-Pacific Theater during World War II (WWII).  

This matter is before the Board of Veteran' Appeals (Board) on appeal from a June 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied a compensable rating for bilateral hearing loss.

In an October 2016 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  He withdrew the request in writing in January 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, service-connectedbilateral hearing loss manifests by not worse than Level V hearing acuity for the right ear and Level V hearing acuity for the left ear; applicable rating criteria contemplate all symptoms and functional limitations imposed by the Veteran's bilateral hearing loss alone and in combination with service-connected tinnitus.


CONCLUSION OF LAW

The criteria for a 20 percent rating, but not higher, for bilateral hearing loss are met for the entire period of time covered by the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and VA must assist the claimant by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (b) (2016); see Quartuccio v. Principi, 16 Vet. App.183, 187 (2002).

A. Duty to Notify

The Veteran filed the claim on appeal using VA Form 21-526EZ for fully developed claims.  Under the framework for a fully developed claim, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice regarding what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  Thus, the notice that is part of the claims form submitted by the Veteran has satisfied VA's duty to notify.  

B. Duty to Assist 

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The RO associated the Veteran's service treatment records, lay statements, post-service VA treatment records, and identified private treatment records with the claims file.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).  In his November 2016 Statement of the Case, the Veteran identified an inconsistent and unreliable June 2015 VA examination.  However, in January 2016, the Veteran underwent another VA examination for bilateral hearing loss.  The Board finds that the January examination is adequate because it was based on considerations of the Veteran's prior medical history, examinations, and lay contentions and also describes the disability in sufficient details so that the Board's evaluation of the disability will be a fully informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not identified any further shortcomings in fulfilling VA's duty to notify and assist.  Therefore, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2016).

II. Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  
38 C.F.R. § 4.2. 

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometric test.  38 C.F.R. § 4.85.  Audiologists must describe the effects on occupational functioning and daily activities so that it can be determined if an extra-schedular evaluation may be assigned.  Unlike the rating schedule for hearing loss, the extra-schedular provisions do not rely exclusively on objective test results to determine if referral is warranted.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Ratings of hearing loss range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz  (Hz).  To rate the degree of disability for service-connected hearing loss, the rating schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI.  

In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometric tests.  These results are then charted on Table VI or Table VIa, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  

Special provisions apply in instances of exceptional hearing loss.  See 38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral.  
38 C.F.R. § 4.86 (a). Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.  
38 C.F.R. § 4.86 (b).  

In November 2009, the Veteran was awarded service-connected for bilateral hearing loss.  The Veteran was assigned a non-compensable rating effective November 2, 2006.   

In March 2015, the RO received the Veteran's current claim for an increased rating. The Veteran submitted a letter from private audiologist dated in January 2015 and test results dated in February 2015.  

In June 2015, the Veteran underwent a VA auditory examination.  The Veteran obtained speech discrimination scores of 80 in the right ear and 88 in the left ear, but no audiometric threshold data was recorded.  The examiner noted that "despite repeated attempts and reinstruction, the test results were not reliable and are not suitable for rating purposes . . . ."  As to functional impairment, the Veteran reported that, if the Veteran is not facing the talker, the Veteran has difficulty understanding speech, especially if the Veteran did not have his hearing aids in.  In June 2015, based on the examination, the RO denied the increase.  

In June 2015, the Veteran appealed the denial, called attention to an October 2013 VA examination and January/February 2015 private examination, and requested a new exam. The Board will address the Veteran's October 2013 through January 2016 audiology examinations.  

Puretone threshold levels for the October 2013 VA examination in decibels were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
40
40
40
75
70
LEFT
50
50
55
70
75

The average puretone threshold for the right ear was 56.25 and the left was 62.5.  Speech recognition scores based on the Maryland CNC Test were 96 percent in the right ear and 88 percent in the left ear.  Under Table VI, these results correspond to Level I for the right ear and Level III for the left ear.  No exceptional hearing loss was shown.  The intersection of these levels under Table VII corresponds to the non-compensable rating assigned.

Puretone threshold levels for the December 2014 VA examination in decibels were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
60
60
70
80
85
LEFT
55
65
65
75
90

The average puretone threshold for the right ear was 74 and the left was 74.  Speech recognition scores that were noted were not based on the Maryland CNC Test.  Moreover, the examiner's assessment was that test was not adequate for rating purposes.  

The Veteran submitted a letter report from a private audiologist dated in January 2015 with test results dated in February 2015.  Puretone threshold levels for the Veteran's private audiology examination in decibels were as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
50
60
60
Approximately 70
75
LEFT
55
65
60
Approximately 70
80







The average puretone threshold for the right ear was 66.25 and the left ear was 68.75.  Speech recognition scores were 96 for the right ear and 88 percent for the left ear.  The private audiologist noted that the Maryland CNC test was used.  Because the puretone levels were 55 decibels or greater at frequencies of 1000 to 4000Hz  in both ears, under Table VIa the results correspond to Level V for the right ear and Level V for the left ear.  The intersection of Level V in the right ear and Level V in the left ear in Table VII corresponds to a rating of 20 percent.

In January 2016, the Veteran was afforded an adequate VA audiology exam which provided the requisite puretone threshold and Maryland CNC scores.  Puretone threshold levels in decibels were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
35
30
40
65
70
LEFT
40
45
50
55
70







The average puretone threshold for the right ear was 51.25 and the left ear was 55.  Speech recognition scores were 96 percent for the right ear and 80 percent for the left ear.  Under Table VI, these results correspond to Level I for the right ear and Level IV for the left ear.  No exceptional hearing loss was shown.  The intersection of these levels under Table VII corresponds to the non-compensable rating assigned.  As to functional impairment, the Veteran reported that he had difficulty understanding his wife, so he had to ask her to repeat herself.

Given this evidence and resolving all doubt in favor of the Veteran, the January/February  2015 private examination contains the more severe results, showing hearing at Level V in the right ear and Level V in the left ear. Utilizing Table Via for exceptional patterns of hearing impairment, the Veteran's hearing loss warrants a 20 percent rating.  

The Board has considered the Veteran's lay statements, in which he generally contends that his hearing is worse than his current rating.  The Board does not discount the difficulties the Veteran has with his hearing acuity; however, it has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  Here, the objective medical evidence of record consists of a total of two audiological examinations, one VA and one private.  Resolving all doubt in favor of the Veteran the Veteran's hearing loss does not rise to the level of a compensable rating prior to January 29, 2015 but does warrant a 10 percent rating, effective that date, as demonstrated in the private examination.  See 38 C.F.R. § 4.85.  
III. Extra-schedular Rating

Extra-schedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hearing loss with the established criteria found in the rating schedule.  The Board notes that the Veteran has described the functional impairment he experiences as a result of hearing loss, to include difficulty hearing his wife and conversations in social situations.  However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  

In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VI were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).   Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Finally, a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service connected for tinnitus.  The Veteran has not alleged nor is there is medical evidence indicating that the Veteran's bilateral hearing loss combines or interacts with his service-connected disability in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extra-schedular consideration is not warranted in this case.  The preponderance of the evidence is against the claim for a compensable rating for bilateral hearing loss; there is no doubt to be resolved; and a compensable rating for bilateral hearing loss is not warranted.


ORDER

A 20 percent rating, but not higher, for bilateral hearing loss is granted. 




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


